Citation Nr: 1014591	
Decision Date: 04/16/10    Archive Date: 04/29/10

DOCKET NO.  09-04 395	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to a rating higher than 10 percent for 
degenerative disc disease, L4-5 and L5-S1.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Motrya Mac, Counsel




INTRODUCTION

The Veteran, who is the appellant, served on active duty from 
October 2000 to December 2004.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a rating decision in June 2008 of a Department 
of Veterans Affairs (VA) Regional Office (RO) in Wichita, 
Kansas.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In April 2010 the Board granted a motion to reschedule a 
Board hearing at the RO in Waco, Texas, after the Veteran 
failed to appear for a previously scheduled hearing.  The 
Board found good cause was shown for the Veteran failing to 
appear for her scheduled hearing and for failing to provide a 
timely request for a new hearing date.  

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a Travel Board 
hearing at the Regional Office. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 


of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
V. L. Jordan
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


